Citation Nr: 1139728	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that, in pertinent part, denied the Veteran's claim to reopen entitlement to service connection for headaches.  

In September 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In October 2009, the Board reopened the claim and remanded it for further development.  In May 2010, the Board denied the claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) which in a May 2011 order, granted the parties' joint motion for remand, set aside the Board's May 2010 decision, in part, and remanded the case for compliance with the terms of the joint motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a head injury in a motor vehicle accident during service and was diagnosed with post-concussion syndrome manifested as headaches.

2.  The Veteran credibly reports that there has been a continuity of similar headache symptomatology since service.




CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a chronic headache disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a headache disorder.  This represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

Service connection for certain chronic disorders may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

At the outset, the Board notes that the Veteran's service treatment records are fire-damaged.  Therefore, some parts of the records are illegible.  Service treatment records show that the Veteran was injured in a motor vehicle accident in late September 1953.  The admitting note indicates that his head hit the windshield and he was knocked unconscious for several minutes.  He sustained multiple lacerations to his face in the accident.  Upon admission for observation and a surgical consult, the Veteran reported symptoms of headaches and dizziness.  The hospital records show that the Veteran continued to complain of headaches and dizziness throughout his stay.  An x-ray of the skull in October 1953 showed no evidence of fracture or other pathologic change involving the cranial bones.  A clinic note dated in October 1953 indicates that despite the negative x-ray and other findings, the Veteran continued to have frequent headache attacks and thus would be kept for further observation.  Another note dated in October 1953 shows that his headaches had resided and that he was to be returned to duty.  

A March 1954 treatment note shows a complaint of frontal headaches for the past two weeks.  The note reflects that the Veteran had a cold and possibly sinusitis.  In April 1954, a clinic note shows that he was still having frontal headaches.  He was referred to ear, nose, and throat (ENT) for evaluation at that time.  Treatment records from the ENT clinic indicate that the Veteran had sustained a fracture through his frontal sinuses in September 1953.  His current complaint was constant headaches in his forehead/frontal area that had been present for the past month.  There was no pain over his frontal sinuses.  X-rays of the sinuses reportedly did not show enough pathology to account for his headaches.  The Veteran was thereafter referred for a neurosurgical consultation.  Upon neurosurgical consultation, the Veteran was noted to have had recurrent headaches since the head injury in September 1953.  The neurosurgeon diagnosed the Veteran with post-concussion syndrome manifested by headaches.  The neurosurgeon advised the Veteran that his headaches would subside in time, but that there was no specific treatment for post-concussion syndrome.  The January 1955 separation examination showed a normal head, face, neck and scalp.  A Report of Medical History is included; however, the portion of the record that would have indicated whether or not the Veteran had frequent or severe headaches is illegible due to fire-damage.

Post service treatment records do not show complaints of headaches.  

In a June 2008 statement, the Veteran's brother indicated that he saw Veteran shortly after his motor vehicle accident and observed that the Veteran had sustained injuries all over his body.  At his September 2009 hearing, the Veteran contended that his current headaches stemmed from the accident in service.  He reported that he currently has a near-constant headache and that he has had that problem since the accident in service.

The Veteran was afforded a VA examination in January 2010.  He reported that he had had headaches approximately every other day for years, which were bifrontal and completely relieved by Tylenol.  Following a physical examination, the examiner diagnosed the Veteran with having simple headaches that were not migraines.  The examiner opined that it was highly unlikely that the Veteran's headaches were in any way related to his motor vehicle accident in service.  The examiner reasoned that the Veteran had post-concussion headaches in 1953 that subsided, but he then complained of a different type of headaches that were thought to be related to sinuses, although no sinus pathology was found in November 1954.  The examiner explained further that the medical records are silent after that date, although the Veteran currently reports that he has had frontal headaches relieved by Tylenol occurring approximately every other day.  The examiner stated that the type of headache that the Veteran currently experiences is not the type which is typical for post concussion and would not be occurring years after the accident.  The examiner indicated that his opinion was based on the history provided, the physical examination of the Veteran and the claims file. 

Based on the evidence presented, the Board finds that a current disability has been established.  A VA examiner has diagnosed the Veteran with headaches.  Moreover, the Veteran is competent to report that he has readily identifiable symptoms such as chronic headache pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  An in-service injury has also been established.  The service records document a September 1953 motor vehicle accident with head trauma and a diagnosis of post-concussion syndrome manifested as headaches.  Thus, the Veteran only need establish a nexus between the current headache disorder and the in-service injury.

The Board finds that the required nexus has been established in this case.  A continuity of symptomatology can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Here, recurrent headaches were noted during service and the Veteran reports that his headaches were present at separation and have continued since.  His testimony is credible and competent.  See Layno, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  A VA examiner has opined that the Veteran's headaches are not related to the in-service motor vehicle accident; however, this opinion is inadequate because the examiner failed to adequately address the Veteran's competent report of a continuity of similar headache symptomatology since service.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Here, the VA examiner indicates that part of his rationale is that the time frame of the Veteran's current headache complaints is "very many years after his history of injury."  The Board notes, however, that the Veteran credibly reports that he has experienced the same type of headaches since his 1953 injury.  Further, contrary to the VA examiner's statement, the Veteran was not treated for headaches in November 1954, but rather in March and April of 1954.  The VA examiner also failed to note that the Veteran's in-service complaints of frontal headaches in 1954 were in fact considered to be a residual of that accident.  Indeed, an ENT evaluation indicated that there was no sinus pathology found to account for the headaches and thus referred the Veteran for a neurosurgical consult.  The neurosurgeon considered the Veteran's prior history of head trauma and diagnosed the Veteran with post-concussion syndrome manifested as headaches, and specifically noted that the Veteran's headaches had been "recurrent since his head injury in September 1953."  

In light of the inadequate VA medical nexus opinion, the Board is left only with the Veteran's competent and credible report of a continuity of chronic headache symptoms since service which, in this instance, is sufficient to establish a nexus.  See 38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For these reasons, and in resolving all doubt in the Veteran's favor, service connection is warranted for a headache disorder.  


ORDER

Service connection for headaches is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


